DETAILED ACTION
This Office Action is in response to the application filed on 23 March 2021.
Claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 15 August 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. EP 18197380.1, filed on 27 September 2018.


Claim Objections
Claim 1-2, 6-7, 9-10 and 13-14, 16 and 18 is objected to because of the following informalities:  
Claim 1, line 2 recites “UE”.  Please amend to recite “user device (UE)” by removing the comma and putting UE in parenthesis the first time it is used in the claims.  Please apply to each set of independent claims 6, 16 and 18.
Claim 1, line 9 recites “and/or”. It is suggested to clarify with the use of the words instead of “/”.  Please apply to Claims 2, 6-7, 10, 13, 16 and 18 as well.
Claim 2 has a typo at the end of the claim.  There is a comma instead of a period.  
Claim 2, line 4 recites “channel state, CSI”.  Please amend to recite “channel state information (CSI) by removing the comma, adding information and putting CSI in parenthesis the first time it is used in the claims.  Please apply to claims 7.
Claim 2, line 5 recites “MIMO”.  Please amend to recite “multiple-input multiple-output (MIMO).
Claim 9, lines 3 and 7 recite “HARQ, CQI, RSSI, RSRP, RSRQ, RI, PMI”.  Each of these acronyms should be written out and then written in parenthesis.
Claim 9, line 4 recites “acknowledgements/non-acknowledgements”.  It is suggested to clarify with the use of words instead of “/”.  Please apply to claim 12 as well.
Claim 10, line 1 recites “successful/non-successful”.  It is suggested to clarify with the use of words instead of “/”.  Please apply to Claims 13, 16 and 18 as well.
Claim 14, line 8 recites “transmit/receive”.  It is suggested to clarify with the use of words instead of “/”.  
Appropriate correction is required.
Dependent claims 3-5, 8, 11-12, 15 and 17 are also objected to since they are dependent upon the objected claims set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 9-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 2, line 4 recites “like a channel state”.  It is unclear from the specification which properties constitute “like a channel state”, how comparable the properties would have to be determine infringement issue.  Please apply to claim 7 as well.
Claim 2, line 7 recites “like a modulation and coding scheme”.  It is unclear from the specification which properties constitute “like a modulation and coding scheme”, how comparable the properties would have to be determine infringement issue.
Claim 9, line 7 recites “like a no feedback flag”.  It is unclear from the specification which properties constitute “like a no feedback flag”, how comparable the properties would have to be determine infringement issue.  Please apply to Claim 12 as well.
Regarding claims 10, line 2, the phrase “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  Please apply to Claim 13 as well.
Regarding claims 11, line 2, the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  Please apply to Claim 14 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2018/0035448 A1), hereinafter Gupta, in view of Li et al (US 2018/0255532 A1), hereinafter Li.

Regarding Claim 1, Gupta discloses an apparatus (see Figure 4 and page 6, paragraph 69; an apparatus/scheduled entity 204a) for a wireless communication system (see Figures 2, 4 and 7 and page 8, paragraph 80; for a wireless communication system/unicast communication as shown in top portion of Figure 7),
 5wherein the apparatus is configured to be connected to at least one user device, UE (see Figures 2 and 7 and page 8, paragraph 80; wherein the apparatus/(scheduled entity 204a or UE1) is configured to be connected/(point-to-point transmission) to at least one user device, UE/scheduled entity 204b or UE2), of the wireless communication system via a sidelink for a sidelink communication with the at least one UE (see Figures 2 and 7 and page 4, paragraph 55 and page 8, paragraph 80; of the wireless/wireless communication/communication system/network via a sidelink/sidelink for a sidelink/sidelink communication/(unicast communication) with the at least one UE/scheduled entity 204b or UE2), 
wherein, for a unicast transmission to the UE (see Figures 2 and 7 and page 8, paragraph 80; for a unicast/unicast transmission to the UE/scheduled entity 204b or UE2), the apparatus is configured to transmit 10a sidelink frame comprising a certain frame duration (see Figure 7 and page 8, paragraphs 80 and 83; the apparatus/(scheduled entity 204a or UE1) is configured to transmit/(unicast communication) 10a sidelink frame/(sidelink-centric subframe 700) comprising a certain/requested frame duration/duration of time), a first part of the sidelink frame comprising control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-3; a/the first part/(beginning or initial portion) of the sidelink frame/(sidelink-centric subframe 700) comprising control signaling/control portion 702), the control signaling indicating to the UE whether a feedback is to be returned to the apparatus (see Figure 7, component 712 and page 8, paragraphs 81-82 and page 9, paragraph 88; the control signaling/(control portion 702) indicating to the UE/(scheduled entity 204b or UE2) whether a feedback/(ACK or NACK or HARQ) is to be returned/(communicated between) to the apparatus/scheduled entity 204a or UE1), the feedback indicating a successful reception of data at the UE (see Figure 7 and page 9, paragraph 88 and page 10, paragraph 95; the feedback/(ACK or NACK) indicating a successful/(ACK signal) reception/receiving of data/signal at the UE/scheduled entities 204 or UEs), and 
15wherein, in case the feedback from the UE is desired (see page 9, paragraph 88; wherein, in case the feedback/(ACK signal) from the UE/(scheduled entities 204 or UEs) is desired/ACK signal), the apparatus is configured to transmit in the first part of a current sidelink frame (see Figure 7 and page 8, paragraph 80 and 81, lines 1-3 and paragraph 82, lines 1-3; the apparatus/(scheduled entity 204a) is configured to transmit/(point-to-point transmission) in the/the first part/(beginning or initial portion) of the sidelink frame/(sidelink-centric subframe 700) comprising control signaling/control portion 702), using the control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-5; using/includes the control signaling/control portion 702).
Although Gupta discloses an apparatus for a wireless communication system as set forth above,
Gupta does not explicitly disclose “15the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is shorter, by a remaining duration, than the frame duration, and 20receive from the UE, during the remaining duration in the subsequent sidelink frame, the feedback for data transmitted in the current sidelink frame”.
However, Li discloses an apparatus for a wireless communication system,
the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is shorter, by a remaining duration, than the frame duration (see Figure 4 and paragraphs 115-116; the indication that the feedback/(ACK/NAC feedback) is to be provided by the UE/(URLLC UE) such that in a subsequent/subsequent sidelink frame/(sidelink frame) a duration/duration of the control signaling/(downlink control channel PDCCH 405) and data part/(sidelink data 465) is shorter, by a remaining duration/duration, than the frame duration/duration), and 20
receive from the UE, during the remaining duration in the subsequent sidelink frame, the feedback for data transmitted in the current sidelink frame (see Figure 4 and paragraph 115; receive/receive from the UE/URLLC UE 115, during the remaining duration/duration in the subsequent/subsequent sidelink frame/frame, the feedback/(ACK/NACK feedback) for data/(URLLC data 435) transmitted/receive in the current sidelink frame/frame).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is shorter, by a remaining duration, than the frame duration, and 20receive from the UE, during the remaining duration in the subsequent sidelink frame, the feedback for data transmitted in the current sidelink frame” as taught by Li in the system of Gupta to provide signaling for multiplexing of low latency communication (LLC) and sidelink communications (see page 1, paragraph 2 of Li).
Regarding Claim 2, Gupta discloses the apparatus, wherein the apparatus (see Figure 4 and page 6, paragraph 69; wherein the apparatus/scheduled entity 204a) is configured to include into the second part of the frame one or more reference signals (see page 8, paragraph 83 and page 10, paragraph 98; is configured to include into the second part of the frame/(portion with source transmit signal (STS)) one or more reference signals/reference signal), 25the reference signals used at the UE to determine one or more properties of the transmission channel form the apparatus to the UE, like a channel state, CSI, (see page 8, paragraph 83 and page 10, paragraph 98; the reference signals/(reference signal) used at the UE/(scheduled entity 204) to determine one or more properties/(DSS 704 and STs 706 substantially similar) of the transmission channel/(sidelink channel) form the apparatus/(scheduled entity) to the UE/(scheduled entity), like a channel state, CSI/MCS), 
receive from the UE information about the transmission channel properties (see page 8, paragraph 83 and page 10, paragraph 98; receive from the UE/(scheduled entity) information about the transmission channel/channel properties/STS reference signal), and 30
adapt transmission parameters, like a modulation and coding scheme, MCS, a power level, responsive to the received transmission channel properties (see page 10, paragraph 98; adapt transmission parameters, like a modulation and coding scheme, MCS/MCS, a power level/power level, responsive to the received transmission channel properties/STS reference signal),
Regarding Claim 3, Gupta discloses the apparatus, wherein the apparatus is configured to transmit the one or 35more reference signals in a first frequency range and in at least a second frequency - 34 -Attorney File No. 110971-9502.US01range (see page 8, paragraph 83 and page 10, paragraph 98, lines 16-23; wherein the apparatus is configured to transmit/transmitted the one or 35more reference signals/(reference signal) in a first frequency range/DSS and in at least a second frequency - 34 -Attorney File No. 110971-9502.US01range/STS), the frequencies in the second frequency range being higher than the frequencies in the first frequency range (see Figure 10 and page 8, paragraph 83 and page 10, paragraph 98, lines 16-23; the frequencies/(STS RS) in the second frequency range/(source transmit signal ((STS) being higher/higher than the frequencies(reference signal) in the first frequency range/direction selection signal (DSS)).
Regarding Claim 4, Gupta discloses the apparatus, wherein, in case no feedback from the UE is desired, the 5apparatus is configured to transmit in the first part of the frame (see Figure 7 and paragraphs 80-83, 88 and 95; the 5apparatus is configured to transmit/receiving in the first part/(beginning or initial portion) of the frame/sidelink-centric subframe 700), using the control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-5; using/includes the control signaling/control portion 702), the indication that no feedback is to be provided by the UE (see Figure 13 and paragraph 106; the indication that no feedback is to be provided by the UE/not including the STS portion 1304 in every TTI), and in the second part of the frame, using the data signaling, the data such that a combined duration of the control signaling and the data signaling is equal to the frame duration (see Figure 7 and paragraphs 80-83, 88 and 95; and in the second part of the frame/PSSCH 710, using the data signaling/PSSCH 710, the data/(data portion 710 as discloses in paragraph 83) is equal to the frame duration/duration).
Regarding Claim 5, Gupta discloses the apparatus, wherein the apparatus (see Figure 4 and page 6, paragraph 69; wherein the apparatus/scheduled entity 204a) is configured to transmit the sidelink frame requesting the feedback after transmitting one or more first frames comprising only the data or the data and associated control information not comprising feedback signaling or after transmitting one or more first frames indicating in the first part of the frame (see paragraphs 80-83, 88 and 95; is configured to transmit/receiving the sidelink frame/(sidelink-centric subframe 700) requesting the feedback/(ACK, NACK or HARQ) after transmitting/receiving one or more first frames/(sidelink-centric subframe 700) comprising 10only the data/DSS or STS or reference signal or MCS as stated in paragraph 83), using the control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-5; using/includes the control signaling/control portion 702), that no feedback is to be provided by the UE (see Figure 13 and paragraph 106; that no feedback is to be provided by the UE/not including the STS portion 1304 in every TTI), and in the second part of the frame, using the data signaling, the data (see Figure 7 and paragraphs 80-83, 88 and 95; and in the second part of the frame/PSSCH 710, using the data signaling/PSSCH 710, the data/data portion 710 as discloses in paragraph 83).
Regarding Claim 6, Gupta discloses an apparatus (see Figure 4 and page 6, paragraph 69; an apparatus/scheduled entity 204a) for a wireless communication system (see Figures 2, 4 and 7 and page 8, paragraph 80; for a wireless communication system/unicast communication as shown in top portion of Figure 7),
5wherein the apparatus is configured to be connected to at least one user device, UE (see Figures 2 and 7 and page 8, paragraph 80; wherein the apparatus/(scheduled entity 204a or UE1) is configured to be connected/(point-to-point transmission) to at least one user device, UE/scheduled entity 204b or UE2), of the wireless communication system via a sidelink for a sidelink communication with the at least one UE (see Figures 2 and 7 and page 4, paragraph 55 and page 8, paragraph 80; of the wireless/wireless communication/communication system/network via a sidelink/sidelink for a sidelink/sidelink communication/(unicast communication) with the at least one UE/scheduled entity 204b or UE2), 
wherein, for a unicast transmission to the UE (see Figures 2 and 7 and page 8, paragraph 80; for a unicast/unicast transmission to the UE/scheduled entity 204b or UE2), the apparatus is configured to receive a sidelink frame comprising a certain frame duration (see Figure 7 and page 8, paragraphs 80 and 83; the apparatus/(scheduled entity 204a or UE1) is configured to receive/(unicast communication) 10a sidelink frame/(sidelink-centric subframe 700) comprising a certain/requested frame duration/duration of time), a first part of the sidelink frame 25comprising a control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-3; a/the first part/(beginning or initial portion) of the sidelink frame/(sidelink-centric subframe 700) comprising control signaling/control portion 702), the control signaling indicating to the UE whether a feedback is to be returned to the UE (see Figure 7, component 712 and page 8, paragraphs 81-82 and page 9, paragraph 88; the control signaling/(control portion 702) indicating to the UE/(scheduled entity 204b or UE2) whether a feedback/(ACK or NACK or HARQ) is to be returned/(communicated between) to the UE/scheduled entity 204a or UE1), the feedback indicating a successful reception of data at apparatus (see Figure 7 and page 9, paragraph 88 and page 10, paragraph 95; the feedback/(ACK or NACK) indicating a successful/(ACK signal) reception/receiving of data/signal at apparatus/scheduled entities 204 or UEs), and 
wherein, in case the feedback to the UE is desired (see page 9, paragraph 88; wherein, in case the feedback/(ACK signal) from the UE/(scheduled entities 204 or UEs) is desired/ACK signal), the apparatus is configured to 30receive from the first part of a current sidelink frame (see Figure 7 and page 8, paragraph 80 and 81, lines 1-3 and paragraph 82, lines 1-3; the apparatus/(scheduled entity 204a) is configured to receive/(point-to-point transmission) from the/the first part/(beginning or initial portion) of a current sidelink frame/sidelink-centric subframe 700), using the control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-5; using/includes the control signaling/control portion 702).
Although Gupta discloses an apparatus for a wireless communication system as set forth above,
Gupta does not explicitly disclose “15the indication that the feedback is to be provided by the apparatus such that in a subsequent sidelink frame a duration of the control signaling and data part is shorter, by a remaining duration, than the frame duration, and 20determine and transmit the feedback for data transmitted in the current sidelink 35frame to the UE, during the remaining duration in the subsequent sidelink frame”.
However, Li discloses an apparatus for a wireless communication system,
wherein, the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is shorter, by a remaining duration, than the frame duration (see Figure 4 and paragraphs 115-116; the indication that the feedback/(ACK/NAC feedback) is to be provided by the UE/(URLLC UE) such that in a subsequent/subsequent sidelink frame/(sidelink frame) a duration/duration of the control signaling/(downlink control channel PDCCH 405) and data part/(sidelink data 465) is shorter, by a remaining duration/duration, than the frame duration/duration), and 20
determine and transmit the feedback for data transmitted in the current sidelink 35frame to the UE, during the remaining duration in the subsequent sidelink frame (see Figure 4 and paragraph 115; determine and transmit/receive the feedback/(ACK/NACK feedback) for data/(URLLC data 435) transmitted/receive in the current sidelink frame/frame to the UE/(URLLC UE 115), during the remaining duration/duration in the subsequent/subsequent sidelink frame/frame.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the indication that the feedback is to be provided by the apparatus such that in a subsequent sidelink frame a duration of the control signaling and data part is shorter, by a remaining duration, than the frame duration, and 20determine and transmit the feedback for data transmitted in the current sidelink 35frame to the UE, during the remaining duration in the subsequent sidelink frame” as taught by Li in the system of Gupta to provide signaling for multiplexing of low latency communication (LLC) and sidelink communications (see page 1, paragraph 2 of Li).
Regarding Claim 7, Gupta discloses the apparatus, wherein the apparatus (see Figure 4 and page 6, paragraph 69; wherein the apparatus/scheduled entity 204a) is configured to retrieve from second part of the frame one or more reference signals (see page 8, paragraph 83 and page 10, paragraph 98; is configured to from the second part of the frame/(portion with source transmit signal (STS)) one or more reference signals/reference signal), 
determine one or more properties of the transmission channel form the UE to the 5apparatus, like a channel state, CSI (see page 8, paragraph 83 and page 10, paragraph 98; determine one or more properties/(DSS 704 and STs 706 substantially similar) of the transmission channel/(sidelink channel) form the UE/(scheduled entity) to the apparatus/(scheduled entity), like a channel state, CSI/MCS), and 
transmit information about the transmission channel properties to the UE ((see page 8, paragraph 83 and page 10, paragraph 98; transmit/inform information/(MCS or DSS or STS or reference signal) about the transmission channel/channel properties/(STS reference signal) to the UE/(scheduled entity).
Regarding Claim 8, Gupta discloses the apparatus, wherein the apparatus (see Figure 4 and page 6, paragraph 69; wherein the apparatus/scheduled entity 204a) is configured to receive the sidelink frame requesting the feedback after receiving one or more first frames comprising 10only the data or after receiving one or more first frames indicating in the first part of the frame (see paragraphs 80-83, 88 and 95; is configured to receive/receiving the sidelink frame/(sidelink-centric subframe 700) requesting the feedback/(ACK, NACK or HARQ) after receiving/receiving one or more first frames/(sidelink-centric subframe 700) comprising 10only the data/DSS or STS or reference signal or MCS as stated in paragraph 83), using the control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-5; using/includes the control signaling/control portion 702), that no feedback is to be provided by the UE (see Figure 13 and paragraph 106; that no feedback is to be provided by the UE/not including the STS portion 1304 in every TTI), and in the second part of the frame, using the data signaling, the data (see Figure 7 and paragraphs 80-83, 88 and 95; and in the second part of the frame/PSSCH 710, using the data signaling/PSSCH 710, the data/data portion 710 as discloses in paragraph 83).
Regarding Claim 9, Gupta discloses the apparatus, wherein the feedback indication incudes one or more of: 15
a HARQ process number (see page 5, paragraph 60, lines 18-21 and page 11, paragraph 105; a HARQ process number/HARQ indicator),
a request for aggregated feedback returning an array of acknowledgements/non- acknowledgements (see page 5, paragraph 57, lines 7-16 and page 9, paragraph 88; a request for aggregated/combining feedback returning an array of acknowledgements/non- acknowledgements/ACK or NACK).
Regarding Claim 10, Gupta discloses the apparatus, wherein the feedback indicates a successful/non-successful reception of data in a frame preceding the current frame, e.g., one or more of the following: 25
an HARQ feedback comprising an acknowledgement, ACK, message and/or a non-acknowledgement, NACK, message (see page 5, paragraph 57, lines 9-16; an HARQ/HARQ feedback comprising an acknowledgement, ACK/ACK, message and/or a non-acknowledgement, NACK/NCK, message).
Regarding Claim 13, Gupta discloses the apparatus, wherein the feedback indicates a successful/non-successful reception of data in a frame preceding the current frame, e.g., one or more of the following: 
20- an HARQ feedback comprising an acknowledgement, ACK, message and/or a non-acknowledgement, NACK, message (see page 5, paragraph 57, lines 9-16; an HARQ/HARQ feedback comprising an acknowledgement, ACK/ACK, message and/or a non-acknowledgement, NACK/NCK, message).
Regarding Claim 15, Gupta discloses a wireless communication network (see Figure 2 and page 4, paragraph 55, line 1; a/a wireless communication network/wireless communication network), comprising a one or more apparatus (see Figure 4 and page 6, paragraph 69; a one or more apparatus/scheduled entity 204a) of claim 1.
Regarding Claim 16, Gupta discloses a method for transmitting from a transmitting UE to a receiving UE in a wireless communication system via a sidelink, the method comprising: 
10transmitting (see Figure 7 and page 8, paragraphs 80 and 83; transmitting/(unicast communication), by the transmitting UE (see Figure 4 and page 6, paragraph 69; by the transmitting UE/scheduled entity 204a), a sidelink frame comprising a certain frame duration (see Figure 7 and page 8, paragraphs 80 and 83; 10a sidelink frame/(sidelink-centric subframe 700) comprising a certain/requested frame duration/duration of time), a first part of the sidelink frame comprising a control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-3; a/the first part/(beginning or initial portion) of the sidelink frame/(sidelink-centric subframe 700) comprising control signaling/control portion 702), the control signaling indicating to the UE whether a feedback is to be returned to the apparatus (see Figure 7, component 712 and page 8, paragraphs 81-82 and page 9, paragraph 88; the control signaling/(control portion 702) indicating to the UE/(scheduled entity 204b or UE2) whether a feedback/(ACK or NACK or HARQ) is to be returned/(communicated between) to the apparatus/scheduled entity 204a or UE1), the feedback indicating a successful reception of data at the UE (see Figure 7 and page 9, paragraph 88 and page 10, paragraph 95; the feedback/(ACK or NACK) indicating a successful/(ACK signal) reception/receiving of data/signal at the UE/scheduled entities 204 or UEs), and 15 
wherein, in case the feedback from the UE is desired (see page 9, paragraph 88; wherein, in case the feedback/(ACK signal) from the UE/(scheduled entities 204 or UEs) is desired/ACK signal), 
transmitting in the first part of a current sidelink frame (see Figure 7 and page 8, paragraph 80 and 81, lines 1-3 and paragraph 82, lines 1-3; transmitting/(point-to-point transmission) in the/the first part/(beginning or initial portion) of a current sidelink frame/sidelink-centric subframe 700), using the control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-5; using/includes the control signaling/control portion 702),.
Although Gupta discloses a method for transmitting from a transmitting UE to a receiving UE in a wireless communication system via a sidelink as set forth above,
Gupta does not explicitly disclose “15the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is 20shorter, by a remaining duration, than the frame duration, and 
receiving, at the transmitting UE, during the remaining duration in the subsequent sidelink frame, the feedback from the receiving UE for data transmitted in the current sidelink frame”.
However, Li discloses an apparatus for a wireless communication system,
the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is shorter, by a remaining duration, than the frame duration (see Figure 4 and paragraphs 115-116; the indication that the feedback/(ACK/NAC feedback) is to be provided by the UE/(URLLC UE) such that in a subsequent/subsequent sidelink frame/(sidelink frame) a duration/duration of the control signaling/(downlink control channel PDCCH 405) and data part/(sidelink data 465) is shorter, by a remaining duration/duration, than the frame duration/duration), and 20
receive at the transmitting UE, during the remaining duration in the subsequent sidelink frame, the feedback from the receiving UE for data transmitted in the current sidelink frame (see Figure 4 and paragraph 115; receive/receive at the transmitting UE/URLLC UE 115, during the remaining duration/duration in the subsequent/subsequent sidelink frame/frame, the feedback/(ACK/NACK feedback) from the receiving UE/(URLLC UE 115) for data/(URLLC data 435) transmitted/receive in the current sidelink frame/frame).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is 20shorter, by a remaining duration, than the frame duration, and receiving, at the transmitting UE, during the remaining duration in the subsequent sidelink frame, the feedback from the receiving UE for data transmitted in the current sidelink frame” as taught by Li in the system of Gupta to provide signaling for multiplexing of low latency communication (LLC) and sidelink communications (see page 1, paragraph 2 of Li).
Regarding Claim 17, Gupta discloses the method, comprising: 
determining and transmitting, by the receiving UE, the feedback for data transmitted in the current sidelink frame to the transmitting UE (see Figure 7 and paragraphs 88, 95 and 106; determining and transmitting/(UE2 transmits), by the receiving UE/UE2, the feedback/(ACK signal) for data/(ACK, NACK or HARQ) transmitted/transmit in the current sidelink frame/(sidelink-centric subframe 700) to the transmitting UE/UE1), during the remaining duration in the subsequent sidelink frame (see paragraphs 88, 91, 95 and 106; during the remaining duration/duration in the subsequent/subsequent sidelink frame/subframes).
Regarding Claim 18, Gupta discloses a non-transitory digital storage medium having stored thereon a computer program for performing a method for transmitting from a transmitting UE to a receiving UE in a wireless communication system via a sidelink, the method comprising: 
35transmitting (see Figure 7 and page 8, paragraphs 80 and 83; transmitting/(unicast communication), by the transmitting UE (see Figure 4 and page 6, paragraph 69; by the transmitting UE/scheduled entity 204a), a sidelink frame comprising a certain frame duration (see Figure 7 and page 8, paragraphs 80 and 83; 10a sidelink frame/(sidelink-centric subframe 700) comprising a certain/requested frame duration/duration of time), a first part of the sidelink frame comprising a control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-3; a/the first part/(beginning or initial portion) of the sidelink frame/(sidelink-centric subframe 700) comprising control signaling/control portion 702), the control - 38 -Attorney File No. 110971-9502.US01 signaling indicating to the UE whether a feedback is to be returned to the apparatus (see Figure 7, component 712 and page 8, paragraphs 81-82 and page 9, paragraph 88; the control signaling/(control portion 702) indicating to the UE/(scheduled entity 204b or UE2) whether a feedback/(ACK or NACK or HARQ) is to be returned/(communicated between) to the apparatus/scheduled entity 204a or UE1), the feedback indicating a successful reception of data at the UE (see Figure 7 and page 9, paragraph 88 and page 10, paragraph 95; the feedback/(ACK or NACK) indicating a successful/(ACK signal) reception/receiving of data/signal at the UE/scheduled entities 204 or UEs), and 
5wherein, in case the feedback from the UE is desired (see page 9, paragraph 88; wherein, in case the feedback/(ACK signal) from the UE/(scheduled entities 204 or UEs) is desired/ACK signal), 
transmitting in the first part of a current sidelink frame (see Figure 7 and page 8, paragraph 80 and 81, lines 1-3 and paragraph 82, lines 1-3; transmitting/(point-to-point transmission) in the/the first part/(beginning or initial portion) of a current sidelink frame/sidelink-centric subframe 700), using the control signaling (see Figure 7 and page 8, paragraph 81, lines 1-3 and paragraph 82, lines 1-5; using/includes the control signaling/control portion 702).
Although Gupta discloses a non-transitory digital storage medium as set forth above,
Gupta does not explicitly disclose “15the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is 20shorter, by a remaining duration, than the frame duration, and 
receiving, at the transmitting UE, during the remaining duration in the subsequent sidelink frame, the feedback from the receiving UE for data transmitted in the current sidelink frame, when said computer program is run by a computer”.
However, Li discloses discloses a non-transitory digital storage medium having stored thereon a computer program for performing a method for transmitting from a transmitting UE to a receiving UE in a wireless communication system via a sidelink, the method comprising: 
the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is shorter, by a remaining duration, than the frame duration (see Figure 4 and paragraphs 115-116; the indication that the feedback/(ACK/NAC feedback) is to be provided by the UE/(URLLC UE) such that in a subsequent/subsequent sidelink frame/(sidelink frame) a duration/duration of the control signaling/(downlink control channel PDCCH 405) and data part/(sidelink data 465) is shorter, by a remaining duration/duration, than the frame duration/duration), and 20
receive at the transmitting UE, during the remaining duration in the subsequent sidelink frame, the feedback from the receiving UE for data transmitted in the current sidelink frame (see Figure 4 and paragraph 115; receive/receive at the transmitting UE/URLLC UE 115, during the remaining duration/duration in the subsequent/subsequent sidelink frame/frame, the feedback/(ACK/NACK feedback) from the receiving UE/(URLLC UE 115) for data/(URLLC data 435) transmitted/receive in the current sidelink frame/frame), when said computer program is run by a computer (see paragraph 226; when said computer/computer program/program is run by a computer/computer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the indication that the feedback is to be provided by the UE such that in a subsequent sidelink frame a duration of the control signaling and data part is 20shorter, by a remaining duration, than the frame duration, and receiving, at the transmitting UE, during the remaining duration in the subsequent sidelink frame, the feedback from the receiving UE for data transmitted in the current sidelink frame, when said computer program is run by a computer” as taught by Li in the system of Gupta to provide signaling for multiplexing of low latency communication (LLC) and sidelink communications (see page 1, paragraph 2 of Li).

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Li and further in view of Parkvall et al (US 2017/0331670 A1), hereinafter Parkvall

Regarding Claim 11, Gupta discloses the apparatus, wherein the apparatus (see Figure 4 and page 6, paragraph 69; wherein the apparatus/scheduled entity 204a) is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2V, for a sidelink communication (see Figure 2 and page 8, paragraph 79 and page 14, paragraph 125; is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode/V2V, for example the V2V/V2V, for a sidelink/sidelink communication/communications), in the first mode scheduling of the resources for the sidelink communication with the one or more other UEs being performed by a base station, gNB (see Figure 2 and page 8, paragraph 79 and page 14, paragraph 125; in the first mode scheduling/scheduling of the resources/(sidelink information) for the sidelink/sidelink  communication with the one or more other UEs/(two or more scheduled entities 204 (e.g., UEs)) being performed by a base station, gNB/eNB), of the wireless communication system (see Figures 2, 4 and 7 and page 8, paragraph 80; for a wireless communication system/unicast communication as shown in top portion of Figure 7)5.
Although Gupta discloses the apparatus as set forth above,
Gupta does not explicitly disclose “wherein the apparatus is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2X Mode 3, for a sidelink communication, in the first mode scheduling of the resources for the sidelink communication with the one or more other UEs being performed by a base station, gNB, of the wireless communication system”.
However, Parkvall discloses the apparatus, wherein the apparatus is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2X Mode 3, for a sidelink communication (see Figure 172 and paragraph 1814; wherein the apparatus/UE is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2X/V2X Mode 3, for a sidelink communication/sidelink operations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the apparatus is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2X Mode 3, for a sidelink communication, in the first mode scheduling of the resources for the sidelink communication with the one or more other UEs being performed by a base station, gNB, of the wireless communication system” as taught by Parkvall in the system of Gupta to handle massive growth in traffic volume (see paragraph 6 of Parkvall).
Regarding Claim 14, Gupta discloses the apparatus, wherein the apparatus (see Figure 4 and page 6, paragraph 69; wherein the apparatus/scheduled entity 204a)  is configured to operate 
- in accordance with a first mode, for example the V2V V2X Mode 3, for a sidelink communication (see Figure 2 and page 8, paragraph 79 and page 14, paragraph 125; is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode/V2V, for example the V2V/V2V, for a sidelink/sidelink communication/communications), in the first mode scheduling of the resources for the sidelink communication with the one or more other UEs being performed by a base station, gNB (see Figure 2 and page 8, paragraph 79 and page 14, paragraph 125; in the first mode scheduling/scheduling of the resources/(sidelink information) for the sidelink/sidelink  communication with the one or more other UEs/(two or more scheduled entities 204 (e.g., UEs)) being performed by a base station, gNB/eNB), of the wireless communication system (see Figures 2, 4 and 7 and page 8, paragraph 80; for a wireless communication system/unicast communication as shown in top portion of Figure 7). - 37 -Attorney File No. 110971-9502.US01
Although Gupta discloses the apparatus as set forth above,
Gupta does not explicitly disclose “wherein the apparatus is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2X Mode 3, for a sidelink communication, in the first mode scheduling of the resources for the sidelink communication with the one or more other UEs being performed by a base station, gNB, of the wireless communication system”.
However, Parkvall discloses the apparatus, wherein the apparatus is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2X Mode 3, for a sidelink communication (see Figure 172 and paragraph 1814; wherein the apparatus/UE is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2X/V2X Mode 3, for a sidelink communication/sidelink operations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the apparatus is configured to operate - 36 -Attorney File No. 110971-9502.US01in accordance with a first mode, for example the V2X Mode 3, for a sidelink communication, in the first mode scheduling of the resources for the sidelink communication with the one or more other UEs being performed by a base station, gNB, of the wireless communication system” as taught by Parkvall in the system of Gupta to handle massive growth in traffic volume (see paragraph 6 of Parkvall).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Li and further in view of Lee et al (US 2013/0083753 A1), hereinafter Lee

Regarding Claim 12, Although Gupta discloses the apparatus as set forth above,
Gupta does not explicitly disclose “wherein the feedback indication incudes one or more of: 10a single bit for a feedback, like a no feedback flag, a HARQ process number, a request for aggregated feedback returning an array of acknowledgements/non- acknowledgements, CSI, power control, 15request for CQ, RSSI, RSRP, RSRQ, RI, PMI”.
However, Lee discloses the apparatus, wherein the feedback indication incudes one or more of: 10
a HARQ process number (see paragraph 258; a HARQ process number/HARQ process number), 
CSI, power control (CSI, power control/channel state information feedback). 15
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the feedback indication incudes one or more of: 10a single bit for a feedback, like a no feedback flag, a HARQ process number, a request for aggregated feedback returning an array of acknowledgements/non- acknowledgements, CSI, power control, 15request for CQ, RSSI, RSRP, RSRQ, RI, PMI” as taught by Lee in the system of Gupta to support reduced channel bandwidth in wireless communication (see page 2, paragraph 58, lines 1-2 of Lee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nory et al (US 2018/0077718 A1) discloses Method and Apparatus For Scheduling Uplink Transmissions With Reduced Latency.  Specifically, see paragraph 46.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469